 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Tile Company, Subsidiary of Sikes Corp. andInternational Association of Machinists and Aero-space Workers,AFL-CIO. Case 9-CA-8821November 7, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn June 6, 1975, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order as modified herein.The unfair labor practice charges in this case arosefrom events in September 1974, at the beginning ofthe Union's organizational campaign at the Respon-dent's plant. The complaint alleged and the Adminis-trativeLaw Judge concluded that the Respondentinterrogated employee Virginia Gentry concerningunion activities, in violation of Section 8(a)(1) of theAct, and discharged employee Lois Moore becauseof her union activities, in violation of Section 8(a)(3).The Administrative Law Judge also found that theRespondent had violated Section 8(a)(1) by warningMoore not to engage in union activity.In concluding that the Respondent interrogatedGentry, the Administrative Law Judge relied solelyon her contradicted testimony, and he relied partlyon her testimony in concluding that the RespondentdiscriminatorilydischargedLoisMoore. For thefollowing reasons we find merit in the Respondent'sexceptions to the Administrative Law Judge's find-ings crediting Gentry and we reverse those findingsinsofar as they depend on Gentry's testimony.Gentry testified that on September 8, 1974, the dayof the discharge, employee Moore asked her to signan authorization card. According to Gentry shedeclined to sign but mentioned the incident to kilnfiremanRichard Royalty,' who later told her toreport to the shift supervisor, Bill Carmickle. Car-We hereby grant the Respondent's Motion to Accept Addendum toRespondent'sExceptions, and we correct the Administrative Law Judge'smistakenidentification of Royalty as kiln foremanWe also find merit intheRespondent'sexception to the Administrative Law Judge's inferencethat"foreman"Royalty, if calledas a witness,would have contradicted221NLRB No. 70mickle allegedly asked her if Lois Moore hadapproached her about signing an authorization cardand inquired whether anyone else had signed a card.Gentry also testified that on the same day, findingthe employees' pay telephone out of order, shereceived Carmickle's permission to use a telephone inthe supervisors' office.While phoning, she allegedlysaw on an empty desk (not Carmickle's desk) ahandwritten list of the names of the five employees,including Lois Moore, who had attended an initialunion meetingthe night of September 5.Gentry further testified about the quality ofMoore's work as a boxmaker. Gentry said that whenshe worked in the sorting room she had never hadany problem with Moore's work and that she hadoverheard Carmickle praising Moore. Gentry alsoinsisted that she had observed Moore's work perfor-mance through a window connecting the sortingroom, where Moore worked, with the storage area,which was Gentry's usual station.While declining to accept some of Gentry'sstatements about the quality of Moore's work, theAdministrative Law Judge credited the balance ofGentry's testimony on the basis of her "very aptrecall,"her"testimonialdemeanor,"and her"positive manner." In crediting Gentry, the Adminis-trative Law Judge either discredited or disregardedconflicting testimony of several other witnesses.The Board normally defers to the credibilityresolutions of the Administrative Law Judge, unlessthe clear preponderance of all the relevant evidenceconvinces us that his resolutions are incorrect.2 Inthis case we are constrained to find that the evidencedoes preponderate against the Administrative LawJudge's credibility resolutions concerning Gentry.As noted, the Administrative Law Judge rejectedsome of Gentry's testimony that Moore was anoutstandingly efficient employee and concluded thatshe tended to exaggerate in some respects. And otheraspectsof her testimony cast doubt upon itsreliability.Concerning the quality of Lois Moore's work,Gentry acknowledged on cross-examination that onSeptember 23, 1974, she had writtena letter to BillAuvil, Jr., a former employee and frequent corre-spondent, telling him, "Yes, Lois Moore got fired.Her work record left a lot to be desired. . . . But shewas up to her neck in the business of trying to get theUnion in here. . . . But her termination was becauseof her yellowslips."Gentry testified that this passageCarmickle's testimony about the interrogation2Standard Dry WallProducts,Inc, 91 NLRB 544 (1950), enfd188 F.2d362 (C.A. 3, 1951);Salant &Salant, Incorporated92 NLRB 417(1950);Avon Convalescent Center,209 NLRB 937(1974). FLORIDA TILE COMPANY417merely repeated the reason which she had heard forMoore's discharge.The Administrative Law Judge accepted Gentry'sexplanation. Gentry's testimony is difficult to recon-cile, however, with her November 14, 1974, affidavit,inwhich she stated: "I felt like perhaps thetermination was due to her Union activities altho'they stated it was her work, but on the day of hertermination . . . the boxmaking was caught up.... If Gentry actually felt this way aboutMoore's termination, she would surely have con-veyed her views in the personal letter to Auvil,instead of simply repeating the reason she had heardfrom others. In testifying, Gentry volunteered theobservation that 95 percent of the talk at the plantwas rumor and that Auvil would have recognized herletteras such.Neither counsel for the GeneralCounsel nor the Union's representative took theopportunity, however, to pursue Gentry's commentand bolster her explanation of the letter.The Administrative Law Judge discounted theapparent inconsistency between the letter and Gen-try's other statements about Moore's work with theobservation that the excerpts from the letter weretaken out of context. Since the entire letter was notplaced in evidence, we have no way of knowing onwhat basis the Administrative Law Judge so conclud-ed. In fact, the record indicates that nothing in theletter itself supported Gentry's explanation that shewas only relaying a rumor. When confronted withcounsel's observation that she had not indicated inthe letter that the statements were quotations, thefollowing exchange occurred:A. (Continued) Would you like for me when-ever I write a letter to Little Bill say "I heard thisrumor"? Because Little Bill worked at the plantthe same as I did, and knew that 95% of anythingthat went around the plant was rumor. -Q.Well, that hasn't been established,, either,that he knew it or 95% of what was said aroundthe plant was rumor. But anyway you didn'tindicate to him that you thought that was astatement. You just said that her work left a lot tobe desired.A.That is exactly what I said.In these circumstances we think it was incumbentupon the General Counsel, as the party whosewitness Gentry was, to show in the record whereinthe apparently inconsistent statements did not trulyrepresent the contents of the letter when read in itsentirety.Having had the opportunity to do so, theGeneral Counsel declined to attempt such a showingand has never made such an argument in this case.We think, therefore, that as the record stands itclearlypreponderates toward the conclusion thatGentry was not averse to testifying contrary to herprivately held beliefs.On the question of Gentry's observation of Moorethrough the sorting room window, the Respondentpresented a blueprint of the plant and testimony tothe effect that from her desk Gentry could only haveseen Moore at a distance of approximately 200 feet,through an 18- by 24-inch window partly occupiedby a conveyor belt-a view which usually wasblocked by a mechanized transfer car. The Adminis-trative Law Judge noted this evidence but found thathe could not completely discredit Gentry's testimo-ny, since she had explained that she made herobservations from a point between the window andthe transfer car. How much of Moore's work shewould be able to observe under this explanation issubject to question because Gentry would have toleave her normal work station to make the observa-tion.Moreover, the Administrative Law Judge'sfinding apparently ignored the evidence that Gentrywould still have had to peer through a small windowdesigned only as a passage for the conveyor beltcarrying tile into the sorting room. Assuming shecould see past the conveyor belt, Gentry would havehad to judge, from 20-60 feet away, Moore'sperformance of an operation which involved stamp-ing boxes with the proper code numbers, severaldigits long.Finally,at the end of her cross-examination,Gentry reluctantly conceded that, "apart from Gov-ernment witness fees and transportation expenses,someone telephoned and offered her husband $100 ifshe would testify. In assessing Gentry's credibilitytheAdministrative Law Judge gave no indicationthat he considered the import of this testimony.Because of-the serious, unresolved flaws in Gen-try's testimony,we 'find that we cannot credit itwhere it stands contradicted.3 Accbrdingly, sinceGentry alone testified about her interrogation, andCarmickle contradicted her, we must reverse thefinding that the Respondent violated Section 8(a)(1)by interrogating Gentry.The Administrative Law Judge also found, howev-er,on the basis of Lois Moore's uncontradictedtestimony, that,while escortingMoore from theplant, Carmickle demanded one of the authorizationcards and said, "I don't think this was, a very smartthing for you all to do, passing those out on myshift."The Administrative Law Judge concluded,and we agree, that this conduct constituted aviolation of Section 8(a)(1).3Member Jenkinsdoes not rely on the correspondence between Gentryand Auvil in reaching his conclusion 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe finding that the Respondent discharged LoisMoore because of her union activities does notdepend on Gentry's testimony.WhileGentry'saccount of the alleged interrogation might havehelped to establish the Employer's knowledge ofMoore's union activities, there remains the creditedtestimony of employee James Price, Carmickle'scousin,who stated that on September 7 he toldCarmickle about the union meeting and the fiveemployees who had attended. There also remainsMoore's testimony that, at noon on September 7,Carmickle saw Moore and one other employeedistributing authorization cards.Gentry's testimony, if credited, might also havehelped to rebut the Respondent's evidence thatMoore was discharged because of her poor workperformance.EvenwithoutGentry's testimony,though, we find persuasive evidence that Moore'swork was not so unsatisfactory as to justify hersudden discharge, 3 days after the initial unionmeeting and 1 day after Supervisor Carmicklelearned of Moore's union activities. Moore's lastperformance rating sheet, signed June 10, 1974,discloses that Carmickle graded her above average inevery category and cited her improved attitude andperformance.Carmickle conceded that when heobservedMoore's allegedly defective work on theday of her discharge he was in the sorting room for"just a second" before he had to leave. Furthermore,Carmickle did not contradict Moore's account oftheirconversation at the time of her discharge.According to Moore, Carmickle said she was beingterminated because of the way she did her job thatday;Moore replied that there was no shortage ofboxes and that she thought she was being firedbecause she passed out union literature. Then, byMoore's account, Carmickle said that he was doingwhat he was told to do and that he would escort herfrom the plant. As they were leaving the building,according toMoore,Carmickle asked for theauthorization card and made his remark that it wasnot very smart to have passed out the cards on hisshift.In light of all the credible evidence presented at thehearing, we affirm the Administrative Law Judge'sfinding that the Respondent discharged Lois Moorein violation of Section 8(a)(3).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Florida Tile Co., Subsidiary of Sikes Corp.,Lawrenceburg,Kentucky,its officers,agents,succes-sors, and assigns,shall take the action set forth in thesaid recommended Order,as so modified:1.Delete paragraph 1(a) and reletter the remain-ing paragraphs accordingly.2.Substitute the following for paragraph 1(c)(paragraph 1(d) of recommended Order):"(c) In any other manner interfering with,restrain-ing, or coercing its employees in the exercise of theirrights to form,join,or assist or to be represented byInternationalAssociation of Machinists and Aero-spaceWorkers,AFL-CIO,or any other labororganization,to bargain collectively through repre-sentatives of their own choosing, to engage in otherconcerted activity for the purposes of collectivebargaining,or other mutual aid or protection, or torefrain from any or all such activities."3.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesunfair labor practices not found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfterahearing at which all parties had theopportunity to present their evidence, the NationalLabor Relations Board has found that we violatedthe National Labor Relations Act and has ordered usto post this notice, and we intend to carry out theorder of the Board and abide by the following:WE WILL NOT threaten our employees withreprisals if they engage in union activities onbehalf of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO, orany other union.WE WILL NOT discharge any of our employeesbecause they engage in union or any otherprotected concerted activities.WE WILL offer Lois M. Moore immediate andfull reinstatement to her former or a substantiallyequivalent position,without prejudice to herseniority or other rights and privileges, and wEWILL make her whole for any loss she may havesuffered as a result of our discrimination, againsther in discharging her for engaging in unionactivities.'WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour right to form, join, or assist or to berepresented by the International Association ofMachinists and Aerospace Workers, AFL-CIO, FLORIDA TILE COMPANY419orany other labor organization, to bargaincollectively through representatives of your ownchoosing, or engage in other protected or concert-ed activity for the purposes of collective bargain-ing,or other mutual aid or protection, or torefrain from any or all such activities.FLORIDA TILE COMPANY,SUBSIDIARY OF SIKESCORP.DECISIONCIO, the Charging Party herein,herein called the Union, isa labor organization as defined in Section 2(5) of the Act.However,I take official notice of the fact that the Boardhas held the said organization to be a labor organizationwithin the meaning of the Act upon many occasions. Someof the cases which so hold have been issued by the Boardwithin the 6-month period preceding the issuance of thecomplaint herein.2Accordingly,without the necessity of considering any ofthe facts herein with regard to the Union's activities inrelation to the Respondent'semployees,Ifind andconclude that the Union is and has been a labororganization as defined in Section 2(5) of the Act.STATEMENT OF THE CASEMORTON D. FRIEDMAN,Administrative Law Judge: Thisproceeding was heard on February 20, 1975,at Lexington,Kentucky,on the complaint of the General Counsel issuedDecember 31, 1974,which complaint was based on achargefiled on September30, 1974.1 The complaintalleges,in substance,that the Respondent violated Section8(a)(1) and (3) of the Act in discharging an employee forengaging in union activity and violated Section 8(a)(1) ofthe Act by interrogating an employee with regard to herunionactivity and the union activity of fellow employees.The answer,while admitting certain allegations of thecomplaint, denies the commissionof any unfair laborpractices.At the close of the hearing, the parties waivedoral argument but thereafter submitted briefs in support oftheir respective positions.Upon the entire record,and from my observation of thedemeanor of the witnesses,and with due considerationgiven to the contentions advanced by the parties in theirbriefs, I make the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTAlthough the -Respondent denies that it is an employerengaged in commerce within the meaning of the Act, itadmits in its answer that it is a Florida corporationengaged in the manufactureof ceramictileat its plantlocated at Lawrenceburg,Kentucky,and that during theyear immediately preceding the issuance of the complaint,a representative period,ithad a direct inflow of goods andmaterials in interstate commercevaluedin excess of$50,000 which it purchased and caused to be shipped frompointsoutside the State of Kentucky directly to itsLawrenceburg,Kentucky,plant.Accordingly,I find and conclude that the Respondent isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDRespondent in its answer denies that InternationalAssociation of Machinists and AerospaceWorkers, AFL-iAlthough the Respondentin its answer denied knowledge as to whetherthe unfair labor practice charge was filed as noted,it is apparent from theexhibits received in evidence at the hearing that the charge was filed on thedate stated and that it was served in due course in a timely fashion on theRespondent.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe complaintalleges, in substance,that the Respon-dent, throughits supervisor,BillCarmickle,dischargedemployee Lois M. Moore forengaging in unionactivity onbehalf of the Union and, furthermore, that Carmickle alsointerrogatedan employee with regard tothe saidemploy-ee's union activitiesand theunion activitiesof others. TheRespondent denies the commission of these alleged unfairlabor practices and affirmativelycontendsthat it dis-chargedMoorefor cause inasmuch as Moore's workperformancewas below the standardrequired by theRespondent. Furthermore,theRespondent denies thatCarnckle in any wayinterrogatedany employee withregard to that employee's union activityor the unionactivity of other employees.Accordingly,the issues as framed by the pleadings are asfollows:1.Whether Carmickleinterrogated an employee withregard to union activities in violation of Section 8(a)(1) ofthe Act.2.WhetherRespondent dischargedLoisMoore forengaging in unionactivityin violation of Section 8(a)(3) ofthe Act.As isusual in casesof thisnature,a basic issue is thecredibility of the variouswitnesses presentedby both theGeneral Counsel and theRespondent,the resolution ofwhich,in large measure,resolves the foregoingprincipalissues.B.The FactsLoisM. Moore, at the time material herein,had been aboxmaker in the Respondent's sorting department fromapproximately the first week in January 1974. Essentially,the duties of the boxmaker were to form the boxes andstamp them with the proper grade and color code andfurnish them in sufficient quantities so that the sorters, theindividuals who worked on the line sorting the tiles whichcame from the kilns, would be able to place the tiles in theboxes for eventual shipment in such a manner as not toimpede the progress of production.2Local Lodge No 1994,IAM (O K Tool Company,Inc.),215 NLRB No.110 (1974);Cooper-Hewit Electric Company, Inc. and Sperti Drug Products,Inc.,215 NLRB No. 60 (1974). 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the early weeks of September 1974, Moore met withher cousin,Darnell Devers, a Grand Lodge representativeof the Union, with regard to the possible organizing of theemployeesat the Respondent's plant. As a result of thismeeting,Devers explained thata meetingwould have to bearrangedat his office with the other employees. Thereafter,Moorespoke to a number of the employees and five ofthem met inDevers' office, with Devers, on the night ofSeptember5, 1974.In additiontoMoore, the employees who attended wereDaisySummers,Vicki Trent, Sandy Roberts, and MaryBrown.At the meeting, Devers gave the ladies unionleaflets and unioncards to give to their fellow employees.On Friday, Saturday, and Sunday, September 7, 8, and 9,Moore passedout these leaflets and solicited signatures forunion designationcards. She made this distribution on her8 a.m. break and at lunchtime.On Saturday, September 7, at lunchtime, Moore wasgiving literatureto a fellow employee at which time otheremployeesin the immediate area started to shout, "There'sBill.There'sBill," referring to Supervisor Bill Carmickle,who had come into the sorting room and stood approxi-mately 12 to 14 feet away from Moore.3On that same day, Saturday, September 7, anotheremployee,JamesPrice, learned of the union meeting onSeptember5. Price, not a supporter of the Union, is relatedto Supervisor Carmickle. Upon learning that some of theemployees had met with the union representative, Pricevoluntarily informed Carmickle of names of the employeeswho attended the meeting. He was given this informationby employee Vicki Trent .4 It should be noted, however,that Price, in testifying, stated that there were otheremployeeswho received warning slips and whose names hegave to Carmickle as attending the union meeting, who arestillworkingfor the Respondent. He named in this respectVicki Trent and Sandy Roberts. Furthermore, there wasnothing inPrice's testimony to the effect that he knewMoore to be the one who activated the union movement.At the time of the events herein, September 1974,VirginiaGentry, a former employee of the Respondentnow livingin Florida, was working in the kiln departmentwhich is physically located next to the sorting room. OnSunday,December8,at approximately noon, while shewas workingon the same shift as was Moore, Moore readto Gentry from union literature and asked Gentry to sign aunion card.Gentry refused, saying she did not haveanything againstthe Union but that she did not wish tobecome involved.When Gentry returned to the kilndepartment,presumably after lunch, she related theincidentto Richard Royalty, the kiln foreman. Not longthereafter,Royalty came back from out of the departmentand informed Gentry that Supervisor Carmickle wanted tosee her inCarmickle's office.When Gentry arrived in3All of the foregoing from uncontroverted credited testimony of Moore.Although Carrmckle denied that he had any knowledge of Moore's unionactivities,he did not specifically deny that he had been in the presence ofMoore in thesorting room at the time stated For this and other reasonshereinafterset forth, I credit Moore.4 From credited testimony of Price. Price is still employed by theRespondent,isnot a unionadherent, and had nothing to gain by testifyingto the foregoing.Carmickle, in testifying, stated that Price was a distantrelativewhowas always talking and to whom he paid little attention.Carnuckletestified he could not remember whether Price gave him thisCarmickle's office,, Carmickle asked her if Moore hadapproached Gentry about the Union and had asked her tosign a union card. Gentry answered in the affirmative andinformed Carmickle that she did notsignand did not wantto become involved. Carmickle then asked if Gentry knewif anyone else had signed a card. Gentry answered that shedid not and that she only heard rumors that had no bearingon anything.Later that day, about 3 p.m., Gentry attempted to use thepay telephone in the plant to call her home and discoveredthat the pay telephone was out of order. She then askedCarmickle if she could use the phone in his office.Carmickle assented.While Gentry was using the phone,she observed a paper on the desk on which the phone waslocated. On the paper was a list of five names. These werethe names of the individuals who had attended the unionmeeting on September 5.The foregoing facts with regard to Gentry's conversationwith Carmickle and her observation of the list of names ona desk in Carmickle's office when she made the telephonecall are adopted from Gentry's testimony. The Respondentmakes serious attacks upon Gentry's testimony and uponher credibility generally. Because this testimony constitutesthe keystone of the case presented by the General Counsel,it is well at this point to discuss and resolve the credibilityissue with regard to Gentry.Respondent contends that Gentry's testimony is not tobe credited for a number of reasons. The first of theserelates to the filing of the original charge herein and thewritten refusal of the Regional Director to issue acomplaint on the basis of his investigation into the charge.The Regional Director refused initially to issue a complaintbecause his investigation failed to reveal union animus andbecause it appeared that, although the Respondent hadknowledge of Moore's union activities, such activities wereminimal and the Respondent was also aware of theprounion sympathy of other employees who were notdischarged. Additionally, the Regional Director stated theinvestigation revealed thatMoore received a number ofwritten warnings about her work, and was not performingher work satisfactorily on the day of her discharge.After receiving the notice of refusal, the Charging Party,a short time thereafter, supplied to the Regional Directoran affidavit executed by employee Gentry which suppliedthemissing factors recited by the Regional Director andwhich gave to him sufficient basis upon which to issue acomplaint. To quote the Respondent, "This affidavit wasdated November 14, 1974, 9 days after the letter from [theRegional Director], refusing to issue a complaint. Thus, inone fell swoop of the pen, employee Gentry supplied all ofthe elements the Regional Director found crucial in, hisdecision to dismiss the complaint. Indeed, she supplied themissing interrogation, the 8(a)(1) conduct which theinformation.Despite his not remembering whether Price gave him theinformation above set forth, Carmickle steadfastlymaintainedthat he hadno knowledge whatsoever of Moore's union activity during the criticalperiod or at any other time In fact, he stated that he had no knowledge ofany union activityon thepart of any employee. Inasmuch asPrice is still anemployee,hasnothing to gain by the testimony, and is not, sympathetic totheUnion, I credit Price's testimony in fullas againstCarmickle'sdismissing of Price as a distant relative who talked so much that Carnuckleseldom paid attention to what he was saying. FLORIDA TILE COMPANYRegional Director indicated was an essential element in hisdecisionto refuse to issue a complaint."The material in the affidavit is similar to the testimonywhich Gentry recited at the hearing, and which is factuallysetforthheretofore.Gentry admitted in connectiontherewith, upon cross-examination, that she was a friend ofMoore's. She further admitted in testifying that on the daythatMoore was discharged, as hereinafter described,Moore visited Gentry's home and informed the latter of thedischarge.They discussed the matter at that time.Nevertheless,Gentry did not, according to her owntestimony,mention the fact that she had had a conversa-tion with Royalty in which she informed the latter thatMoore had read union material to her and had solicitedGentry's signatureon a union authorization card. Nor didGentry mention to Moore at that time that thereafterRoyalty informed Gentry that Carmickle desired to see herand that Carmickle interrogated her as set forth above.When Respondent'scounselquestionedGentry askingwhy she did not mention this to Moore upon discussingMoore's discharge on the very day and within a few hoursafterMoore was discharged, Gentry answered that she didnot think it was important at that time.General Counsel seeks to support Gentry's answer andarguesthatGentry should be credited because, in fact,Gentry is not an attorney nor, sophisticated in laborrelationsmatters andit is entirely believable that she didnot realizethe importance of these matters when she spoketo Moore on the date of Moore's discharge.The Respondent next points out that Gentry also failedtomentiontoMoore within 3 hours after Moore wasdischarged and the discharge was being discussed thatGentry had made a phone call from Supervisor Carmick-le's officeand, during that phone call, had seen the list ofthe individualswho attended the union meeting ofSeptember 5 on a desk in that office. It should be noted inconnection therewith that Gentry admitted, and by herdescription of the room substantiated, that the desk onwhich she allegedly saw the list of names was notCarmickle's desk. Furthermore, Respondent produced, asa witness,LeslieA. Bloom, an official of the telephonecompany, who stated that his company had not received areport that the pay telephone at Respondent's plant wasout of order on September 8. However, upon cross-examination,Bloom,whom I credit as a completelydisinterestedwitness, admitted that there ^ were no long-distance calls madefrom that pay phone on September 8but that the company's records show that long-distancecallswere madeon the said pay phone on September 7 and9.He also admitted that sometimes phones adjustthemselveswhen they are out of order and, furthermore,although they received no request to repair the phone onSeptember 8, it ispossible that the phone could have beenout of order on that day and that the adjustment couldhave been made from the central office without having tomake the repair at the Respondent's premises.According-ly, in this respect I fmd Bloom's testimony to have beenindecisive'with regard to the question of whether the payphone was out of order on the day in question. I thereforeconclude that Gentry requested to use the phone in thesupervisors' office on that day.421Moreover, the Respondentmaintainsthat it is incredibletobelieve that if, in fact, Carmickle had planned todischarge Moore for union activities, he would have left anincriminating paper on a desk in the supervisors' office,which, because of his other duties, he seldom visited, andwhich was open to observation by any employee whohappened to come into the room. Respondent asserts thatthis demonstrates that there actually was no list and thatthe testimony of Gentry to this effect was either a figmentof her imagination or a deliberate attempt to supplymissing elements from the case, as the Regional Directororiginally found it, in order to induce the issuance of acomplaint.A further weapon in the attack upon Gentry's credibilityisaimed at Gentry's testimony to the effect that at thetimes when she worked in thesortingroom with Moore,before Gentry was transferred to the kiln department, herobservation of Moore's work resulted in a positive reactionthatMoore did perform her work in a very satisfactorymanner and that she supplied the boxes to the sorterswithout any difficulty and that the sorters received aplentiful supply of the correct boxes from Moore at alltimes.To overcome this testimony, on cross-examination,Respondent's counselread portions of letters which Gentrywrote, subsequent toMoore's discharge, to a friend ofGentry's, in which she stated that "Yes, Lois Moore gotfired.Her work record left a lot to be desired." Gentry alsowrote, "but her [Moores] terminationwas because of heryellow slips." In each of theseinstances,however, Gentrytestified,when confronted withtheseexe"rpts from theletterswritten to her friend, thatshe wasmerely quotingthe reasons given her by the Respondent's officials,probably Carmickle, for Moore's discharge and that thesewere not Gentry's own opinions.In assessingthis portionof the cross-examination of Gentry, it should be noted thatthese quotationsweretaken out of context, the entireletterswere not read in evidence, Gentry was notconfronted with the balance of the letters so that she couldmake a sufficient explanation, if there was such anexplanation, and, furthermore, the letters were neitherintroduced into evidence nor shown to anyone elseconcerned with the trial. Under these circumstances, I finditdifficult to utilize these seemingly contradictory state-ments with regard to Gentry's assessment of Moore as aworker because of the fact that the portions read to herwere taken out of context and Gentry's explanation wouldseem to be logical under thecircumstances.Finally, ' Gentry testified that, on the day of Moore'sdischarge, she observedMoore through the windowbetween the kiln department and the sortingroom. It isquite true, as the Respondent went to great lengths todemonstrate, that the window was quite small, that it had amechanical belt going through it and that between theposition at which Gentry normally was stationed and thewindow there were transfer cars on tracks which wouldhave blocked Gentry's view of what occurred in theadjoining sorting room. However, again, I cannot com-pletely discredit Gentry's testimony in this regard because,in one respect, Gentry did explain her ability to observewhat was occurring in the sorting room. Gentry stated inher testimony that if she were looking through the window 422DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween the two rooms she would stand in front of thetransfer car and not behind it. This would explain herability to see into the next room because in such a positionthe transfer car would not have been between her and thewindow but rather she would have stood between thetransfer car and the window. This would have enabled her,despite other difficulties,to at least observe part of theactivities in the sorting room.Needless to say, Carmickle denied that he ever compiledsuch a list as Gentry mentioned which she found on thedesk in the room from which she made the allegedtelephone call on September 8. Carmickle,indeed,testifiedthat he had no knowledge of the union activities of any ofthe ladies in the plant on the day that he dischargedMoore,and more specifically,he had no knowledge ofMoore'sunion activities. Furthermore, as noted aboveheretofore, he stated that, so far as James Price's informinghim of the names of the individuals who had attended theSeptember 5 union meeting was concerned,he could notremember any such conversation and that he paid noattention to Price who was talking all the time.I cannot accept the testimony of Carmickle to the effectthat he had no knowledge of any union activity in the plantin view of Price's testimony. Furthermore,as hereinafterrelated,Royalty, to whom Gentry allegedly initially told ofher conversation withMoore concerning the Union onSeptember 8, was not produced as a witness by' theRespondent.This would have bolstered Carmickle's denialthat he had any conversation whatsoever with Gentryconcerning Moore's activities.Additionally,as hereinafterrelatedmore fully,Carmickle testified that hewasinformed by Supervisor Trainee David Burdine before 6o'clock a.m. on September 8 that Moore was doing poorwork and that this lead to Carmiclde's inspection ofMoore's activities which ultimately lead to her discharge ashereinafter related.,Again,Burdine could have beenproduced by the Respondent to support Carmickle'stestimony in this respect. However, Burdme did not testify.Thus,Carmickle's denials of knowledge of Moore's unionactivity,and his testimony that he had reason to observethe quality of Moore's work on September 8, stands alonein the face of overwhelming testimony to the oppositeaffect,at a time when the,two individuals who could havesupported Carmickle's testimony were not produced. I,therefore,infer that had these individuals been producedtheir testimony would not have supported Carmickle's butwould,in fact, have produced an opposite result.While I cannot accept some of Gentry's testimony to theeffect that Moore was an outstandingly efficient employee,I do accept the balance of her testimony.While I concludethatGentry tended to exaggerate in some respects,nevertheless, she demonstrated very apt recall and,,frommy general observation of her testimonial demeanor andher positive manner, I conclude that she was basically adependable witness whose testimony,if not completelycorrect,was sufficiently accurate to be acceptable in greatpart.Even though I may reject some of what I consider tobe exaggeration on her part I accept the basic facts whichshe related.Indeed,it has been held that to the extent thata witness is credited only in part it is not uncommon "tobelieve some and not all of a witness's testimony." 5We come now to the events of the discharge of Moore.At approximately 4:30 or 4:45 . p.m. on September 8,Moore was called by Lois Tinsley, the sorting roomleadlady, and told by her that Carmickle desired to seeMoore in his office. Present in Carmickle'sofficewhenMoore arrived,were Burdine, the supervisor trainee, andCarmickle.Carmickle said to Moore,"Lois, I want you tosign these papers."Moore then asked,"What papers?"Carmickle then told Moore, "These papers here.As of nowyou've been terminated."When Moore asked why she wasbeing terminated,Carmickle answered, "Because of theway you've been doing your job today."At that point,Moore explained to Carmickle that therewere more boxes in the sorting room than the shift whichfollowed could use in half the shift,and that she was wellahead of her necessary production on making boxes for thesorters.Moore further explained that the sorters hadhelped her make boxes because of the fact that somethinghad happened to line 1,and that shortly after lunchtime,when the line had broken down,and there had-been nofurther production on the line,the girls on the line wereinstructed to make boxes.According to Moore, at that point she told Carmicklethat if he was going to fire her that he ought to tell'the truthabout why he was doing so. Moore told Carmickle,that sheknew he was firing her because she passed out unionliterature and because Darnell Devers,the union represent-ative,was her first cousin and that Devers was trying toorganize the Union in the plant.According to Moore, atthat point Carmickle's face turned red and he said "I'mdoing what I was told to do. I don't want nothing more outof you. Me and Dave Burdine are going to escort you outof this plant because I don'twant you causing me trouble."At this, according to Moore;she informed Carmicklethat she had never caused any trouble and that she did notneed to be escorted out of the building and that as she leftshe would talk to nobody,that if she wanted to talk to anyof the girls she would talk to them after work.Nevertheless,Carmmckle insisted on escorting Moore out of the buildingand as he was doing so, according to Moore,he said to her"Iwant one of those union papers you all have beenpassing out." At that,Moore gave Carmickle the paper.Carmickle then told Moore,"I don't think this was a verysmart thing for you to do, passing these out on my shift."With that, Moore left the plant.It should be noted in connection with the dischargeconversations and the entire exit interview,that, intestifying,Carmickle did not directly controvert any ofMoore's testimony.Although he denied that he had anyknowledge of any union activity,he did not deny theconversation with Moore as he was escorting Moore out ofthe plant to the affect that he asked Moore for a copy ofthe literature which she had passed out that day, that shehad given him such literature in response to his request,andthat he told her, in effect, that she was foolish to passout the literature on his shift. Accordingly, although ashereinafter related,I find that Moore exaggerated herefficiency as an employee to a certain extent, because5N L.RB v Umversal Camera Corporation,179 F 2d 749,754 (C A 2). FLORIDA TILE COMPANY423Carmickle did not directly deny the final conversation withMoore as related above, I credit Moore in this respect.C.The Respondent's DefenseThe Respondent offered the testimony, in addition to thetestimony of Carmickle, of a number of witnesses regard-ing Moore's capabilities as an employee. In order to fullyassessthe testimony of these defense witnesses, it isnecessary to set forth the established procedure fordisciplinary action in the Respondent's plant.It isthe policy of the Respondent to give employeesyellow employee warning notices, which are yellow slips onwhich the nature of the employee violation is'listed andupon which the details of that violation are entered. Theseemployee warning notices are given for such things asdefective work, safety regulation violations, poor conduct,consistent tardiness and absences,poor attitude, poorhousekeeping,disobedience, and downrightcarelessness. Itisfurther company policy to automatically dischargeemployees upon receipt of a third employee warningnotice. Additionally, it is company policy to give a warningnotice to any employee who is absent for any reason, evenexcusable illness, if such employee is absent 3 days in a 90-day period.Lois Moore,the alleged discriminatee herein, was givenan employee warning notice on December 15, 1973, forthree absences in the 90-day period preceding that date.Again, on May 19, 1974, Moore was again given a secondemployee warning notice for three absences during the 90-day periodprecedingthat date. Thus at the time of herdischargeMoore had received two of the allowable threeemployee warning notices.In additionto the foregoing disciplinarymeasures, theRespondent also has a procedure for speaking to employ-ees with regard to matters concerningthe manner in whichwork is performed and which is recorded on what is knownas "record of special contact."As noted above, Lois Moorewas originally hired in 1973 as a tile sorter on the line. Thisassignment involved the checking of the tiles as they cameout of the kiln room, after being cooled, for uniformity ofcolor and generalqualitywith special alertness to beexerted to discover minor imperfections in the surface ofthe tiles and, according to the color differences(shadeswithin a single color) or byreason of defects in the glazedsurface of the tile. The sorters either rejected the tilescompletely or placed them in various categories,accordingto their quality and their color and,shade. Thus, it isnecessary to place tiles according to color and shade ofcolor and quality in separate boxes so that each box is of auniform color, shade,and quality.In December 1973, Lois Moore began to have difficultywith her eyes and, as a result upon her doctor's recommen-dation, could no longer sort tile by reason of loss of acertain percentage of visibility. Accordingly, the Respon-dent assigned her to making boxes for the sorters to packthe tile.This assignment entailed not only the making ofboxes, which evidently are flat cardboard pieces which arethen put together and assembled to form a box, but alsoentailed marking the boxes with the proper color codes andthe proper grading as necessary for the use of the sorters.However,since the boxes must be madein advance,presumably the boxmaker being made aware of whatcolors are coming off the line, it is a normal procedure forsuch boxes to be stamped in excess of the number actuallyused for a particular color and grade. In such event, theboxes which are already made and cannot be used becauseof a change in color, etc., must be bleached so that theincorrect color codes can be eliminated and new colorcodes placed thereon. Accordingly, the responsibility of theboxmaker is to provide not only sufficient boxes to thesorters but also to provide properly marked boxes.On March 16, 1974, Carmickle had a special contactinterviewwith Lois Moore in the presence of LeadladyLois Tinsley. The reason for this contact, as explained inthe record of special contact signed by Carmickle, Tinsley,and Moore, was that Moore had been having problemskeeping the sorters in sufficient quantity of boxes, basicallybecause she had been carrying water to the sorters whichinterferedwith her work in assembling,marking,, andbleaching boxes,and also because Moore was spending toomuch time sitting on the table when she could have beenmarking boxes. At that time, it was explained to Moorethat there was only one boxmaker budgeted for two sortinglines and that Respondent had done her a favor by lettingher be a boxmaker since Respondent did not have anopening at that time. Moore was assigned to boxmakingbecause she could no longer sort tile due to doctor's orders.Within a very short time thereafter, on March 31, 1974,Moore was again given a special contact for which a recordwas made dated that day and signed by Carmickle,Tinsley, and Moore. The record of special contact revealsthat, the day before, Moore had left boxes stamped withthe wrong colors even though they had quit running thosecolors and had failed to bleach out the color codes so thatthe numbers and codes of the new colors could be affixed.At that time, the lines were shut down for an hour andMoore had 1 hour with nothing to do but bleach the boxesand had failed to do so. The contact slip also showed thatMoore had been entirely too slow in the opinion ofCarmickle and Tinsley. It was noted that she was told shewas given 2 weeks to improve her speed or that othermeasures would be taken.None of the foregoing,neither the yellow warningnoticesnor the special contacts, was denied in hertestimony by Moore. However, Moore testified that, inJune 1974,shewas given a review of her work byCarmickle and thatthis review was entered on a "specialperformance rating plan" given her by Carmickle on June10, 1974. This performance rating plan sheet was brokendown into a number of categories such as quantity of work,quality of work, knowledge of job, initiative, aptitude,ability to learn, attention to duty, dependability, coopera-tion,etc.Under each of these various categories there werenumerical gradings with regard to the employee's standingin each category,ranging from 1 to 10, above averagebeing anywhere from 6 to 8, and excellent being 9 and 10.Moore testified that at that interview she was told byCarmickle that her work had greatly improved and that hewas giving her all 9's and 10's which would put her in theexcellent class in each separate category assigned. Howev-er, introduced into evidence was the actual grading sheet,signed by Moore, which showed that, although in each 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDcategory she was assigned either a 6 or a 7 which would puther in the above-average class, she was not given any ratingin the excellentclassifications I further find and concludethatMoore was never considered an excellent employeealthough, at least in June 1974, Cannickle, her supervisor,did rate her above average in all categories. I thereforeconclude that, in view of the previous contact slips givenMooreand the ratings given on the rating sheet, Moorewas, indeed, told by Carmickle that she had improved. Infact, in testifying, Carmickle did' state that at that timeMoore had shown improvement.AfterMoore was given her rating in June 1974, her workevidently varied in quality and quantity from time to time.This is evidenced by the conflicting testimony of GeneralCounsel'switnessesand Respondent'switnesses.Thus, asheretofore set forth, Gentry testified that when she workedin the section with Moore, the latter caused no trouble andalways supplied the proper amount of boxes for the sorters.Also, another employee, Ethel Stines testified' that shecould not remember any time that she worked on the shiftwith Moore when there was a shortage of boxes. Admitted-ly,when the sorters ran out of boxes they would shout forboxes,but Moore was always able to supply them with thenecessary boxes when they shouted for more.On the other hand Lois Tinsley, the leadlady in thesorting roomon the third shift, the same shift to whichMoore was assigned, stated that boxmaking is part of herresponsibilities and that Moore was slow as a boxmaker atfirst,but then improved. But although Moore's quantityimproved, the quality did not inasmuch as she would mixup the markings between standard tile and dixie tile.?Tinsley further testified that there were many times whenthe girls had to shout in order to get Moore to keep themsupplied with the necessary amount of boxes. Tinsley'smain complaintof Moore was that Moore would be talkingwhile she should have been occupied making ' boxes.However, significantly, Tinsley could not remember thatthere wereany problems with Moore on September 8, theday Moore was discharged, insofar as the number of boxesthat weresupplied. But, according to Tinsley, on that dayMoore did mix up the boxes as to the markings on theboxes, as, a, result, of which the sorters were supplied withthewrong, lettered or number boxes. Furthermore, al-though Tinsley did complain from time to time aboutMoore's work, she admitted that she did not make anyrecommendations, to Carmickle as to whether Moore bedischarged or retained.In agreement with Tinsley, Jennie McKee, the assistantleadlady, testified' that, on the third shift during September1974, and, on September 8, the day that Moore wasdischarged,, therewere severalmixups on the boxes. Theywere marked with the wrong color., When McKee toldMoore tomark the boxes properly, Moore answered thatshe had not mismarked the boxes, that thesamewere leftover from, the earlier shift.Moreover, despite thesewarnings,even after the leftover boxes were used up,,therewere stillmixupsinmarkings on the boxes. However,6Although Moore refused to identify the signatures on the performancerating plan sheet as hers, she was asked to sign a slip of paper while on thewitness stand,which',signaturewas placed in evidence along with theperformance rating plan sheet. I find and conclude that the signatures onthe rating plan sheet'and the signature on the sheet of paper signed byMcKee admitted on cross-examination that, despite themixups of the boxes created by Moore, McKee did notcomplain about Moore's work on that day.In addition to Carmickle, Leadlady Tinsley, and Assist-ant Leadlady McKee, rank-and-file employee Patty SueMillion testified that she had been working for theRespondent for 6 months at the time of the hearing andwas employed by the Respondent in August and Septem-ber 1974 as a sorter on the third shift with Moore. Shetestified that the sorters would run out of boxes and wouldhave to shout for more until Moore would supply themwith boxes. When they shouted, Moore would shout back"Who hollered?" But finally Moore did deliver the boxes.However, on cross-examination, Million, whose nervous-ness and timidity on the witness stand convinced me that,for the most part, her, testimony was truthful, stated thatafterMoore's discharge there were two extra sorters placedon the line, and thatat all timesthese two extra sorters orother sorterswereused to makeboxes.According toMillion, whom I credit, there were always two individualsatwork making boxes after Moore's discharge whereaswhen Moore worked she was the only boxmaker who washelped upon occasion by eitherthe assistantleadlady or, bysorterswho were not busy because for some reason' oranother the line had stopped or was broken down. Thus, itwould seem that had Moore had a fellow boxworkerworking full time, the so-called failure to deliver sufficientquantity 'of boxes or the failure to supply the correctnumbers or to bleach out the incorrect numbers might nothave occurred.In any event, according to Supervisor Carmickle, on themorning of September 8, 1974, before thestartof the shiftat 6 a.m. he was informed by Supervisor Trainee DavidBurdinethatMoore's work was substandard and that shewas not performing her workas required.As a result,about 1-1/2 hours after the start of the shift, Carmickleobserved Moore "mixingboxes on the line." He testifiedthat the colors did not match the numbers on the boxes.However, he further testified that he did not do anythingabout thematterat 'that time inasmuchas there was aseriousmechanical failure in the initial portion of thecontinuous operation of the automated plant which was incontinuous operation 24 hours a day, 7 days week. It wastestified by both Carmickle and Richard Dennis Moore,the plantmanager,that thiscontinuousoperation wasnecessary in order to economically produce the tile andthat if a breakdown occurred anywhere, in the entireprocess, and most especially at the beginning of theprocess, the entire plant would grind to a halt. Thus, whenCarmickle was informed of ' the breakdown of one of theprincipal conveyers at the beginning of the process, heimmediatelyceasedhis observation of Lois Moore at herwork as a boxmaker to attend to the emergency occurringin the other part of the plant.He was,therefore, busy theentire day until late in the afternoon byreasonof this andotheremergencies.I accept the fact that Carmickle wasbusy that day not only by reason of his own testimony butMoore at thehearing were virtually identical and that, therefore, thesignatures on the rating plan sheet are Moore's.7The tileswere graded accordingto qualityinto standard which was thebest quality and dixie whichwas the next lowestquality. Lower quality thanthese were rejected. FLORIDA TILE COMPANYby reason of the testimony of other employees and also byreasonof the introduction into evidence of the shiftsummary for that day which showed the productiondifficulties which Carmickle encountered.' Nevertheless, asnoted above, Carmickle was informed by Royalty, whowas informed by Gentry, of the fact that Moore waspassingoutunion literature and seeking to induceemployees to sign union designation cards. Moreover, hewas also told on that day by his relative, James Price, of thenames of the employees who had attended the unionmeetingof September 5. Thus, despite his being very busyon that day, Carmickle did receive information with regardtoMoore's activities as an organizerfor the Union.Toward the end of the day, according to Carmickle,when he had time, he checked Moore's records, whichrevealed that she had already received two yellow warningslips and had been contacted upon two separate occasionswith regard to her work, and which contact reportscontained the same type of complaints which were relatedto him with regard to Moore's work on September 8. He,therefore, decided that with all his other troubles of thatday he could not tolerate Moore's incompetence andwould have to give her a third yellow slip. Accordingly, hewrote one out and then requested Moore to appear at hisoffice where he discharged her.Admittedly, he informed Moore that she was dischargedfor poor work. However, although he denied that he knewanything about Moore's union activities,he did not in anyway, in testifying, deny that portion of the exit interview inwhich he asked Moore for a copy of the literature and toldher that it was unwise for her to distribute the literature onhis shift.Furthermore, on cross-examination, Carmickle testified,in two different instances, that he was so busy that "Iwasn't in there but just a second and had to leave." Thiswas in connection with his observation of Moore'swork onthe morning of September 8. Also in connection with hisobservation of Moore's work on September 8, Carmickleadmitted that he "only took a quick glance" and then didnot see Mooreuntil he discharged her at approximately4:30 p.m. on that day.D.Concluding FindingsItisevident that some of Moore's testimony wasinaccurate in that she testified she received excellentratingsduring her June review with Carmickle. Suchratings, according to the exhibit submitted in evidence,were,in truth,only above average. While it is also truethat, undoubtedly, Moore during the early months of 1974did not perform satisfactorily, and, although additionallythere may have been times even after her review rating inJune 1974 when Moore did not perform completely up tostandard,I conclude that Moore was not so inefficient asto qualify as a poor employee.In coming to this conclusionI am not second guessing the Respondent's judgment as toMoore'squalifications but, rather,am basing this conclu-sion on the testimonyof all of thewitnesses including someof the Respondent's own witnesses. Substantially, thecomplaints concerningMoore subsequentto June 1974were that the employees on the sorting line wereforced,upon occasion, to shout for boxes when necessary but that,425in the main,the boxes were forthcoming.I also concludethat while Moore was expected to furnish the boxes for theno. 1 and 2 sortinglinesprincipally by herself, with someassistance from others, after her discharge there werealways two employees spending their time making boxes.Additionally, I have heretofore credited Gentry to theextent that she did inform Kiln Foreman Royalty ofMoore's union activities on September 8. I also havecreditedGentry's testimony (despite the flaws in hertestimony described by the Respondent) that she was notonly interrogated by Carmickle but also informed him thatMoore had, in fact, on that day, read to Gentry the contentof union literature and had requested Gentry to sign aunion designation card.Thus, this testimony, together with the credited testimo-ny of Carmickle's relative, James Price, that he informedCarmickle of those employees who attended the September5 union meeting, renders unbelievable Carmickle's denialthat he knew of any employees' union activities. Carmicklehaving testified unreliably with,regardthereto, I fmd andconclude that Carmicklewas lessthan truthful as to thereasons why he discharged Moore. Moreover, althoughLeadlady Tinsley and Assistant Leadlady McKee testifiedthatMoore'sperformance as an employee after herperformance rating of June 1974 was not completelysatisfactory, it would seem that, if Moore's work had reallybeen as bad as they testified, Carmickle would have givenMoore her third warning slip before September 8. Iconclude, therefore, that the intervening union activity ofMoore was the factor which caused Carnickle to useMoore's allegedly poor,performance as a reason todischarge her for such union activities. Furthermore, I fmdand conclude that Carmckle's interrogation of employeeGentry was violative of Section 8(a)(1) of the Act in that itinquired of the union activities of fellow employees in acoercive manner and therefore interfered with the Section7'rights of the employees.,These conclusions are also bolstered by the fact thatCarmickle requested of Moore that the latter supply himwith a copy of the union literature she distributed onSeptember 8 and informed her at that time that she wasunwise to have done so on his shift.In coming to these conclusions I have considered thetestimony of Respondent'switnesses to the effect that, atan earlier attempt to unionize the Respondent's employees,PlantManager Richard D.Moore had informed theemployees that if they signed union cards or joined theUnion they would not suffer retaliation. Even assumingthat the Respondent did not maintain a policy of unionanimus, and even assuming that the Respondent did notinstruct any supervisors to retaliate against union adher-ents, it is entirely probable,on the basis of all the evidence,that Carrmckle took it upon himself to discharge Moorebecause of her union activity despite whatever generalpolicy Respondent might' have had to the contrary. Thefact that Carmickle, a supervisor of the Respondent,committed this unlawful act without the Respondent'sspecificpermission or condonation,does not relieveRespondent of the responsibility for such act.Nor, in coming to the foregoing conclusion that but forher union activity Moore would not have-been discharged, 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave I disregarded the fact that Moore might not havebeen, even after June 1974, an.ideal employee. However, asnoted above, during the period from early June untilSeptember 8, even if she was a poor employee, Moore wasnot recommended for discharge. I therefore conclude thatdespite all of these considerations Moore would not havebeen discharged had she not engaged in union activity.Moreover, I am convinced that the alleged poor work onSeptember ,8 was but a pretext when it is established byCarmickle's own testimony that he observed Moore .onlyfor a short moment and only glanced at her for an instantbut was called away because of the emergency in the plant.Moreover, none of the other employees who were senior toMoore such as the leadlady and assistant leadlady testifiedto the effect that they recommended Moore's discharge.Thus, it is unacceptable that after a quick glance Moorewas discharged by Carmickle because he observed her poorwork on that day.Nor have I failed to give consideration to the fact thatother employees who had attended the union meeting 'onSeptember 5, and who had also received yellow warningslips as had Lois Moore, were not discharged. However, asfar as the record definitely reveals, only Moore's activity ofdistributing union literature and soliciting union member-ship was reported to Carmickle. The record is unclear as to'whether any activity on the part of other union adherentswas reported to, or observed by, Carmickle by the timeMoore was ' discharged. Additionally it was Moore whobegan the union movement and who was related to theunion business representative.Accordingly I find and conclude that in dischargingMoore Respondent violated Section 8(a)(3) and (1) of theAct and that, by the interrogation of Gentry by Carmickle,Respondent unlawfully interrogated an employee inviolation of the employee's Section 7 rights and therebyviolated Section 8(a)(1) of the Act. Moreover, I fmd that bystating toMoore' during the exit interview that she wasunwise in passing out union literature on his shift,Carmickle further committed a violation of Section 8{a)(1)in that such' remark constituted a warning' to otheremployees not to engage in union activity.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent as set forthin section III, above, occurring in connection with itsoperations set forth above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several states and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving foundthat the Respondent discriminatorilydischargedand refusedto reinstateLois M. Moore, I shallrecommendthat the Respondent offer Mooreimmediateand full reinstatementtoher former or substantially8 In theevent no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Secequivalent position without prejudice to any seniority orother rights or privileges she may have enjoyed.Respon-dent shall make Moore whole for any loss of pay she mayhave sufferedby, reitson of the discrimination against herby payment to her of a sum equal to that which she wouldhave received as earnings from the date of her discharge,September 8, 1974,until she is fully reinstated, less any netinterim earnings. Backpay is to be computed on a quarterlybasis in the manner established by the Board inF.W.Woolworth Company,90 NLRB 289(1950),with interestthereon at the rate of 6 percent per annum to be computedin the manner set forth inIsis Plumbing&Heating Co.,138NLRB 716 (1962).Having found that the Respondent,unlawfully interro-gated and threatened its employees,it shall be ordered thatit cease and desist therefrom.On the basis of the foregoing findings of fact and uponthe entire record,Imake the following:CONCLUSIONS OF LAW1.Florida Tile Company, Subsidiary of Sikes Corp., isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.International Association of Machinists and Aero-spaceWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By unlawfully interrogating its employees withregard to the union activities of other employees andthreatening employees with reprisals if they engaged inunion activities, the Respondent has engaged in and isengaging in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1) and 2(6) and (7) ofthe Act.4.By chscriminatorily terminating and refusing toreinstateLoisMoore because of her union activities,Respondent has engaged in, and is, engaging in, unfairlabor practices affecting commerce within the meaning ofSections 8(a)(3) and (1) and 2(6) and (7) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDERSRespondent, Florida Tile Company, Subsidiary of SikesCorp., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees with regard to the unionactivity Of such employees or the union activities of otheremployees.(b) Threatening employees with reprisals for engaging inunion or other protected concerted activities.(c)Discouraging membership in International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, orany other labor organization,'by discharging any employee102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. FLORIDA TILE COMPANYfor engaging in union or-other protected, concerted activity,or discriminating against any, employees in any othermanner in regard to their hire "and tenure of employmentor any term-or condition of employment.(d) In any like or similar manner interfering ' with,restraining, or coercing its employees in the exercise oftheir rights to form, join, or assist, or be represented byInternationalAssociation of Machinists- and AerospaceWorkers, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their ownchoosing or to engage in other concerted activity for thepurposes of collective bargaining, or other mutual aid orprotection, or-to refrain from any and all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:--(a)Offer to LoisM.Moore immediate and fullreinstatement to her former or substantially equivalentposition, without prejudice to her seniority or other rightsand privileges previously enjoyed, and make her whole forany loss of earnings she may have suffered by reason of thediscrimination against her in the manner set forth in thesection of this Decision entitled "The Remedy."s' In the eventthat theBoard'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant427(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment _records, and allother reports necessary to analyze the amount of backpaydue under this Order.(c) Post at its plant in Lawrenceburg, Kentucky,, copiesof the attached notice marked "Appendix." 9 Copies of saidnotice on forms provided by the Regional Director forRegion 9, of the National Labor Relations Board, afterbeing duly signed by Respondent's representative, shall beposted by the Respondent immediately upon receiptthereof and be maintained by Respondent for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byanyother material.(d)Notify the Regional Director of Region 9, in writing,within 20 days from. the date of this Order, what steps theRespondent has taken to comply herewith.to a Judgment of the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board. "